Title: Enclosure: List of Field Officers, 3 September 1799
From: McHenry, James
To: Washington, George



[c.3 September 1799]

As the Letters from the Colonels and Majors do not exactly agree with the records of the War department, it has been thought proper to annex to such of them as were in service during the late War, the time of their entering and quitting the service as entered in the Books and settlements of the Office.


Lieutenant Colonels


John Smith
Captain
1 April 1778
deranged 1 Jany 1783


James Read
Captain
8 July 1777
no letter from him


William Bentley
Captain
1 May 1779
deranged 1 Januy 1783



Thomas Parker
Captain
23 April 1778
ditto


Josias C. Hall
Colonel
1 January 1777
deranged 1 Jany 1781


Thomas L. Moore
Major
12 May 1779
deranged 1 Jany 1783


Aaron Ogden
Captain
2 February 1779
contind till end of War


William S. Smith
Lt Colonel
1 January 1777
contind till end of War


Timothy Taylor
Captain
17 Decemr 1781
contd till end of War


Nathan Rice
Major
1 January 1781
contd till end of War


Richard Hunnewell
Lieutenant
Decemr 1776
resigned Nov. 1778


Rufus Graves

Never before in service


Majors


James Armstrong
Captain
17 Novemr 1780
contd till end of War


Henry M. Rutledge





Alexander D. Moore





William Brickell





Robert Beale
Captain
June 1779
deranged 1 Jany 1783


James Baytop
Captain
11 Decr 1777
resigned 12 May 1779


William Campbell
Captain




Lawrence Butler
Captain
14 May 1779
deranged 1 Jany 1783


William D. Beale
Major
6 Novemr 1781
deranged 1 Jany 1783


David Hopkins
Major
1 January 1781
contd till end of War


William Henderson
Captain
16 May 1778
deranged 1 Jany 1783


George Stephenson
Lieutenant
17 Jany 1777
resigned


William Shute
Ensign
17 June 1780
contd till end of War


John Adlum


no letter from him


William Willcocks





John Ripley





Jabez Huntington





John Walker





Isaac Winslow





William Jones





John Rowe
Ensign
15 June 1781
contd till end of War


Timothy Darling





Cornelius Lynde





